       Case 1:17-cv-00605-EAW-HBS Document 83 Filed 02/05/21 Page 1 of 8




UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------
MILTON AL STEWART, Acting Secretary of Labor,                           :
United States Department of Labor, 1
                                                                        :
                                  Plaintiff,
                         v.                                             :
                                                                              No. 17-CV-605-EAW-HBS
AGAVE ELMWOOD INC. d/b/a AGAVE MEXICAN                                    :
RESTAURANT; DON TEQUILA DOS, INC. d/b/a EL
AGAVE MEXICAN RESTAURANT; DON TEQUILA,                                    :
INC. d/b/a DON TEQUILA MEXICAN
RESTAURANT; DON TEQUILA 73, INC. d/b/a DON                                :
TEQUILA MEXICAN RESTAURANT, as successor to
DON TEQUILA, INC.; MIS REINAS FOODS, INC.                                 :
d/b/a LA DIVINA MEXICAN STORE; SERGIO
MUCINO, individually; and JOSE MANUEL                                     :
SANCHEZ-OCAMPO, individually,
                                                                          :
                                  Defendants.
-----------------------------------------------------------------------

          THE SECRETARY’S MEMORANDUM OF LAW IN SUPPORT OF HIS
         MOTION FOR SANCTIONS AGAINST DEFENDANT SERGIO MUCINO

         Pursuant to Rule 37 of the Federal Rules of Civil Procedure (the “Rules”), Plaintiff Milton

Al Stewart, Acting Secretary of Labor, United States Department of Labor (the “Secretary”)

respectfully moves this Court to impose sanctions against pro se Defendant Sergio Mucino for his

complete failure to defend this matter. Sanctions in the form of striking Mucino’s answer and

rendering a default judgment against him pursuant to Rule 37(b)(2)(A)(iii) and (vi) are warranted

because: (1) Mucino is in contempt of the Court’s Order dated October 1, 2020, which directed

him to “notify the Court of a mailing address to which court documents and case-related

correspondence may be sent,” ECF No. 69; and (2) Mucino has failed to appear for his deposition,




1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Acting Secretary of Labor Milton
Al Stewart is automatically substituted for Plaintiff Eugene Scalia.
      Case 1:17-cv-00605-EAW-HBS Document 83 Filed 02/05/21 Page 2 of 8




which was most recently noticed for July 29, 2020 and then subsequently compelled by Order

dated August 14, 2020 when he was still represented by counsel, ECF Nos. 55, 59. While the

Court’s Order granting the Secretary’s motion to compel Mucino to appear for his deposition did

not have a particular date to appear, Mucino’s failure to comply with the Court’s Order to provide

his mailing address is in effect the same as Mucino failing to appear for his deposition—which he

has been evading for close to three years. Deliberately leaving no means for the Court or the

Secretary to communicate with the pro se defendant, Mucino has completely deserted his defense

of this action and leaves the Secretary with no option but to move this Court to impose default

sanctions against him.

                                        BACKGROUND

       On June 30, 2017, the Secretary filed the complaint in this matter, alleging that Defendants

Sergio Mucino and the four restaurants that he operated—Agave Elmwood, Inc., Don Tequila Dos,

Inc., Don Tequila, Inc., and Mis Reinas Food, Inc.—violated the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. § 201, et seq. (the “Act” or the “FLSA”), by, inter alia, willfully failing to

pay their employees the minimum wage and overtime compensation, and failing to maintain

adequate wage and hour records. 2 See Compl., ECF No. 1. The Secretary seeks to recover unpaid

back wages and liquidated damages, and to enjoin acts and practices that violate the provisions of

the FLSA, and to obtain other appropriate relief. Id.




2
  On January 26, 2021, the Clerk of Court entered default against the four unrepresented
corporations that were operated by Mucino. See ECF No. 81. Don Tequila 73, Inc., which the
Secretary alleges is a successor liable to the debts of Don Tequila, Inc., remains represented and a
party to this action. See ECF No. 1 ¶¶ 54-71. The Secretary also brought this action against
Defendant Jose Sanchez-Ocampo, who entered a Consent Judgment that was so ordered by this
Court on October 29, 2018. See ECF No. 37.
                                                 2
      Case 1:17-cv-00605-EAW-HBS Document 83 Filed 02/05/21 Page 3 of 8




       The procedural history of this case is well known. The Secretary has been trying to take

the deposition of Defendant Mucino to no avail for almost three years. See Declaration of Amy

Tai (“Tai Decl.”) ¶ 3. Since May 2018, multiple scheduled depositions of Mucino have been

adjourned to accommodate Mucino’s criminal proceeding. Id. After his sentencing proceedings,

the Secretary confirmed his deposition in March 2019, which was then canceled by Mucino

because he agreed to resolve the case and sign a Consent Judgment. Id. ¶ 4. After canceling the

deposition, Mucino backed out of the settlement. Id. Shortly thereafter, Mucino was incarcerated

for approximately one year, and then immediately deported to Mexico in or around May 2020. Id.

¶ 5. At that time, Mucino was still represented by counsel, who consented to a remote

videoconference deposition conducted with a U.S.-based court reporter that would remotely

administer the oath to Mucino. Id. ¶ 6, Ex. A. Accordingly, the Secretary served a notice of

deposition of Mucino for July 29, 2020. Id. ¶ 6, Ex. B. The day before the deposition, however,

Mucino’s counsel advised to cancel the deposition because Mucino had not confirmed his

appearance. Id. ¶ 7. Thus, the Secretary adjourned the scheduled depositions to avoid incurring a

late-cancellation or no-show fee. Id. On August 5, 2020, the Secretary moved to compel Mucino’s

appearance for a remote videoconference deposition for dates to be agreed upon by counsel for the

parties. See ECF No. 55. Mucino did not oppose the motion. See ECF No. 58. Mucino’s counsel,

Jacob Piorkowski, however, stated that he intended to withdraw as counsel for Mucino. Id.

       On August 14, 2020, the Court granted the Secretary’s unopposed motion to compel,

stating that it will set a deadline for Mucino’s deposition after the resolution of Defendants’

representation. See ECF No. 59. On October 1, 2020, the Court granted the motion to withdraw

and Mucino’s request for additional time—until November 16, 2020—to obtain counsel for

himself and the four unrepresented corporations. See ECF No. 69. The Court ordered that, by



                                               3
      Case 1:17-cv-00605-EAW-HBS Document 83 Filed 02/05/21 Page 4 of 8




October 16, 2020, Mucino “shall notify the Court of a mailing address to which court documents

and case-related correspondence may be sent.” Id. It further ordered Attorney Piorkowski to serve

a copy of the Court’s Order on Mucino. Id. On October 6, 2020, Attorney Piorkowski served the

Order via e-mail on Mucino. See ECF No. 71-2. Attorney Piorkowski further stated that he does

not have a current mailing address or phone number for him, and has “only communicated with

him via [e]mail or messaging apps over the last few months.” See ECF No. 71-1 ¶ 7. To date,

Mucino has neither complied with the Court’s Order to provide his address by October 16, 2020

nor has new counsel entered an appearance on his behalf.

                                            ARGUMENT

          Sanctions in the form of striking Defendant Mucino’s answer and rendering a default

judgment against him are warranted because he has failed to comply with the Court’s Order to

provide his mailing address to the Court and failed to appear for his deposition as required by Rule

37(d). Rule 37(b)(2)(A) provides: “If a party . . . fails to obey an order to provide or permit

discovery . . . the court . . . may issue further just orders.” Fed. R. Civ. P. 37(b)(2)(A). These “just

orders” include: “(iii) striking pleadings in whole or in part;” and “(vi) rendering a default

judgment against the disobedient party . . . .” Fed. R. Civ. P. 37(b)(2)(A)(iii) and (vi). Rule 37(d)

authorizes the Court to impose sanctions if “a party . . . fails, after being served with proper notice,

to appear for that person’s deposition.” Fed. R. Civ. P. 37(d). Unlike Rule 37(b), “Rule 37(d)

enables the Court to impose the same sanctions available under Rule 37(b)(2) absent a prior Order

compelling discovery ‘where there has been a complete failure to comply with discovery.’” Buffalo

Laborers Welfare Fund v. Elliott, No. 04-CV-516S, 2008 WL 907385, at *2 (W.D.N.Y. Mar. 31,

2008) (quoting Israel Aircraft Indus., Ltd. V. Standard Precision, 559 F.2d 203, 208 (2d Cir.

1977)).



                                                   4
      Case 1:17-cv-00605-EAW-HBS Document 83 Filed 02/05/21 Page 5 of 8




       Courts consider several factors in evaluating entering default as a sanction, including

“(1) the willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy

of lesser sanctions; (3) the duration of the period of noncompliance; and (4) whether the non-

compliant party had been warned of the consequences of . . . noncompliance.” Agiwal v. Mid Island

Mortg. Corp., 555 F. 3d 298, 302-03 (2d Cir. 2009). Further, default sanctions, while “strong

medicine,” are appropriate “not merely to penalize those whose conduct may be deemed to warrant

such a sanction, but to deter those who might be tempted to such conduct in the absence of such a

sanction.” Id. (quoting Nat’l Hocky League v. Metro Hockey Club, Inc., 427 U.S. 639, 643 (1976));

Sieck v. Russo, 869 F. 2d 131, 133-34 (2d Cir. 1989) (lesser sanctions would “encourage dilatory

tactics, and compliance with discovery orders would come only when the backs of counsel and the

litigants were against the wall.”).

       Here, all four factors demonstrate that entering default is the appropriate and necessary

sanction. First, Defendant Mucino’s failure to respond to the Court’s Order to provide his mailing

address and attend his deposition are willful. Even when Mucino was represented by counsel, his

unwillingness to comply with his deposition obligations was evident in his refusal to confirm with

his own attorney his appearance at the most recently noticed and scheduled deposition on July 29,

2020. See S.E.C. v. Setteducate, 419 Fed. Appx. 23, 25 (2d Cir. 2011) (finding willfulness when

defendant refused to attend deposition); Audino v. Global IVR Solutions, LLC, No. 16-CV-

796V(F), 2019 WL 4396081, at *4 (W.D.N.Y. May 13, 2019) (finding willfulness and granting

default sanctions when defendant refused to communicate with defendants’ counsel regarding his

scheduled deposition). In addition to his willful disregard for his discovery obligations, Mucino’s

failure to retain new counsel and to inform the Court of his contact information, as required by the

Court also demonstrate that he has “consciously abandoned his defense of this matter.” Buffalo



                                                 5
      Case 1:17-cv-00605-EAW-HBS Document 83 Filed 02/05/21 Page 6 of 8




Laborers Welfare Fund, 2008 WL 907385, at *3 (finding willfulness and striking defendant’s

answer and entering default sanctions for defendant’s “failure to respond to discovery, comply

with the Court Orders, maintain contact with counsel, retain new counsel, or to in any way contact

opposing counsel or the Court to inform of his whereabouts or participate in any other aspect”);

see also Brill v. Queens Lumber Co., Inc., No. 10 CV 1975, 2012 WL 441287, at *4 (E.D.N.Y.

Feb. 10, 2012) (“[The defendant’s] failure to communicate with counsel and his failure to notify

the court and counsel of a change in address are evidence of his willful refusal to participate in the

case and not a valid excuse.”).

       Second, lesser sanctions will not be effective here where Defendant Mucino has failed to

participate in his defense. By failing to comply with the Court’s October 1, 2020 Order to provide

his mailing address, Mucino has declared his refusal to be deposed or otherwise mount a defense.

As the Court made clear in its January 22, 2021 Order, it is “doubtful that an order permitting the

remote deposition will offer any meaningful relief to Plaintiff.” ECF No. 80. Indeed, by refusing

to provide a means to contact Mucino “to which court documents and case-related correspondence

may be sent,” Mucino has made clear he intends to disobey the Court’s Order compelling his

deposition and all future orders. Accordingly, a lesser sanction would not be effective here. See

Setteducate, 419 Fed. Appx. at 25 (affirming district court’s grant of default sanctions even though

it did not specifically address the efficacy of lesser sanctions when the record demonstrated lesser

sanctions would have been ineffective).

       Third, as to the duration of non-compliance, it has been almost three years since the

Secretary first served a deposition notice on Defendant Mucino, and to date, he has failed to

comply. It has been almost four months since Mucino was served with the Court’s October 1, 2020

Order ordering him to provide his address by October 16, 2020 and for new counsel to enter an



                                                  6
        Case 1:17-cv-00605-EAW-HBS Document 83 Filed 02/05/21 Page 7 of 8




appearance by November 16, 2020. See ECF No. 69. There is no reason to believe that Mucino

did not receive the Court’s Order as his former attorney served it on him. See ECF Nos. 71-1 ¶ 7,

71-2.

        As to the fourth factor, whether Mucino has been warned of his non-compliance, the Court

has not directly warned Mucino but it has warned him that the corporate defendants, if

unrepresented, may be subject to default and/or a default judgment. See ECF No. 69. Rule 5.2(d)

of the Local Rules of Civil Procedure also warns that a pro se party who fails to inform the Court

of their current address “may result in dismissal of the case, with prejudice.” Local R. Civ. P.

5.2(d). As the Second Circuit has held, “[a] party who flouts such orders does so at his peril.”

Update Art, Inc. v. Modiin Pub., Ltd., 843 F.2d 67, 73 (2d Cir. 1988). Given Mucino’s

abandonment of this action and refusal to provide a mailing address to the Court, even if the Court

were to now issue an order warning him that his failure to comply would result in default sanctions,

it would have little to no effect as the Court would only be able to serve him with such an order by

leaving it with the Clerk of Court. See Fed. R. Civ. P. 5(b)(2)(D) (“leaving it with the court clerk

if the person has no known address”); e.g., Davis v. United States, No. 03 Civ. 934(SWK), 98 CR.

895(SWK), 2004 WL 1488371, at *4 (S.D.N.Y. July 1, 2004) (“Because no address is available

for [petitioner], this Opinion and Order is being delivered to the Clerk,” citing the same rule, then

Fed. R. Civ. P. 5(b)(2)(C) (“providing for service on litigants for whom there is no known

address”)).

        The most severe sanctions here are warranted because Mucino should not benefit from his

own failure to comply with the Court’s orders and his discovery obligations. Not only does

Mucino’s complete desertion of his case prejudice the Secretary and frustrate his efforts to

prosecute the case, but it impacts the integrity of the judicial process. Update Art, Inc., 843 F.2d



                                                 7
      Case 1:17-cv-00605-EAW-HBS Document 83 Filed 02/05/21 Page 8 of 8




at 71, 73. Mucino’s defiance has effectively left the Court with no choice but to prescribe the

“strong medicine” of striking his answer and affirmative defenses and entering a default judgment

against him. Id.at 73.

                                        CONCLUSION

       For the foregoing reasons, this Court should grant the Secretary’s motion for sanctions

against Defendant Mucino, striking his answer and affirmative defenses and entering a default

judgment against him.

DATED:         February 5, 2021
               New York, New York

                                                Respectfully submitted,

                                                ELENA S. GOLDSTEIN
                                                Deputy Solicitor of Labor

                                                JEFFREY S. ROGOFF
                                                Regional Solicitor

                                                /s Amy Tai
                                                AMY TAI
                                                Senior Trial Attorney
                                                U.S. Department of Labor
                                                Office of the Solicitor
                                                201 Varick Street, Room 983
                                                New York, NY 10014
                                                Tel: 646.264.3653
                                                Fax: 646.264.3660
                                                Tai.amy@dol.gov
                                                NY-SOL-ECF@dol.gov

                                                Attorneys for Plaintiff Acting Secretary of
                                                Labor Milton Al Stewart




                                               8
